Dear Treasurer Butkin
¶ 0 This office has received your letter requesting an Opinion asking, in effect, the following question:
In making "agency directed" investments, is the StateTreasurer limited to purchase only those securities listed inSection 89.2 of Title 62 or may the State Treasurer acquire anysecurities on the agency's behalf which the agency could legallypurchase, and which the agency has directed the Treasurer topurchase?
¶ 1 There are two types of investment transactions undertaken by the State Treasurer's office. The first type involves the investment of surplus general revenue funds that are directly under the control of the State Treasurer. The second type of investment is made at the direction or request of a State agency, college or university — these are the "agency directed" investments. Several agencies, colleges and universities, have control over various funds or accounts by statute. These entities often have statutory authorization to invest such funds. You have asked this office to determine whether when making the second type of investment the Treasurer is bound by the mandates of 62 O.S. Supp. 1995, § 89.2[62-89.2].
¶ 2 An answer to your question requires an analysis of Section 89.2 and the functions of the State Treasurer's office. Section 89.92(A) of Title 62 of the Oklahoma Statutes provides:
 The State Treasurer is directed to invest the maximum amount of funds under his or her control
consistent with good business practices; provided that the Treasurer shall keep eighty percent (80%) or more of the money under his or her control invested during each fiscal year based on the average daily balances during said fiscal year. Except as otherwise provided for by law, such investments shall earn not less than the rate for comparable maturities on United States Treasury obligations. Except as otherwise provided for by law, the State Treasurer may purchase and invest only in. . . . [Paragraphs 1 through 8 list specific investment options.]
62 O.S. Supp. 1995, § 89.2[62-89.2](A) (emphasis added).
¶ 3 The State Treasurer is the official depository for all money received by a State agency.1 The State Treasurer is also the official depository for the institutions in the State system of higher education.2 As the official depository the Treasurer is, in a sense, the banker for the State of Oklahoma. When investing funds on behalf of a State agency or university, the Treasurer's role is different. Section 89.2 of Title 62 recognizes this difference.
¶ 4 In construing a statute, the cardinal rule is to ascertain the intent of the Legislature by considering the language of the statute as a whole in light of its general purpose. OklahomaJournal Publishing Company v. City of Oklahoma City,620 P.2d 452, 454 (Okla.Ct.App. 1979). It is presumed the Legislature, in the statute, said what it meant and meant what it said.Darnell v. Chrysler Corporation, 687 P.2d 132, 134 (Okla. 1984).
¶ 5 When applied to an entity with investment authority, 62O.S. Supp. 1995, § 89.2[62-89.2] contemplates, by the use of the term "[e]xcept as otherwise provided for by law," an exception to the listed investment options.
¶ 6 If statutory investment authority exists, the Treasurer may invest for an agency in items not found within paragraphs 1 through 8 of 62 O.S. Supp. 1995, § 89.2[62-89.2](A). A restrictive interpretation of Section 89.2 (i.e., an interpretation that all money in his possession is subject to Section 89.2) would negate statutes granting investment authority to agencies, colleges and universities.
¶ 7 An agency with investment authority may direct the Treasurer's investment of funds consistent with its specific statutory authority. Where investment authority does not exist,62 O.S. Supp. 1995, § 89.2[62-89.2] applies and the Treasurer must invest in the items listed.
¶ 8 An extended discussion of the investment authority of specific agencies, colleges and universities is beyond the scope of your question. Whether any particular investment is consistent with an entity's statutory authority requires an analysis of the statute granting investment authority.
¶ 9 It is, therefore, the official Opinion of the AttorneyGeneral that:
 In making "agency directed" investments, the Oklahoma State Treasurer is not limited to those securities listed in 62 O.S. Supp. 1995, § 89.2, but may acquire any security on the agency's behalf which the agency may legally purchase and which the agency has directed the Treasurer to purchase.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
DOUGLAS F. PRICE ASSISTANT ATTORNEY GENERAL
1 62 O.S. 1991, § 74[62-74] provides in pertinent part:
  The State Treasurer is hereby designated and made the official depository for all monies, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any state officer, state board, state commission or by any employee of either of such officers, boards, or commissions by virtue or under color of office.
2 70 O.S. 1991, § 3902[70-3902] provides:
  As provided in Sections 7.1 through 7.5 and Section 74, Title 62, Oklahoma Statutes 1961, the State Treasurer shall be the official depository for all monies, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any official or employees of the State Regents or any state educational institution or any agency thereof, in his official capacity.